DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 12/29/2021 has been entered and made of record. Claims 1, 10-11, 13, 21-22, and 30 were amended. Claims 7 and 16 were cancelled. Claims 1-6, 8-15, and 17-31 are pending in the application.
Claim Objections
Claim 30 is objected to because of the following informalities: Claim 30 does not have clear antecedent basis for “the warping transform information.” (For examination purposes, the limitation is interpreted to refer to “warping meshes.”) Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6, 9, 20, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa et al. (US 2018/0268564) in view of Stafford et al. (US 2016/0091720) and Jia et al. (US 2018/0033155).
Regarding claim 1, Sumikawa teaches/suggests: A method of playing back an image on a display device (Sumikawa Fig. 1: HUD device 500), the method comprising: 
obtaining an input image (Sumikawa Fig. 5: original graphic 40); 
obtaining two-dimensional (2D) positions or three-dimensional (3D) positions of both eyes of a user by tracking the eyes using a sensor (Sumikawa [0035]-[0036]: “In an example implementation where the driver sensor 200 is a camera, the image captured by the driver sensor 200 may be supplied to the controller 400. Then, the driver information acquiring unit 404 may acquire a face region of the driver from the received image ... In order to estimate the face orientation, as an example, the controller 400 may use, as a reference, a distance between the eyes;” [0049]: “In an example implementation where the driver sensor 200 is implemented by a stereo camera, the eye point E of the driver may be acquired by means of principle of triangulation.”); 
determining warping transform information corresponding to the 2D positions or the 3D positions of the eyes based on a curvature of a display plane of the display device (Sumikawa [0043]: “If an original graphic 40 is square in shape as illustrated in the left part of FIG. 5, the distortion correction processor 406 may create an image 42 by correcting distortion of the original graphic 40 in accordance with an inclination and curvature of the windshield 110 and the position of the driver.” [The claimed warping transform information is an inherent and/or implicit feature of distortion correction.]); 
warping the input image by applying the warping transform information to the input image (Sumikawa [0043]: “If an original graphic 40 is square in shape as illustrated in the left part of FIG. 5, the distortion correction processor 406 may create an image 42 by correcting distortion of the original graphic 40 in accordance with an inclination and curvature of the windshield 110 and the position of the driver.”); and 
outputting the warped image (Sumikawa Fig. 5: image 42).
Sumikawa does not teach/suggest based on a database (DB) that is provided in advance. Stafford, however, teaches/suggests based on a database (DB) that is provided in advance (Stafford [0061]: “The distortion map generator module 210b uses position data information from the position sensor module 210a, obtains information related to the type and shape of the optics used in the HMD, and identifies one or more pre-defined/pre-computed two dimensional (2D) distortion maps to precisely map the displacement in the eye position and to determine the distortion correction.”). The claimed database is an inherent and/or implicit feature of the pre-defined/pre-computed distortion maps. In addition, such feature would have been well known for storage (Official Notice). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the distortion correction of Sumikawa to include the distortion maps of Stafford in order to be pre-defined/pre-computed.

Sumikawa as modified by Stafford does not teach/suggest:
wherein the determining of the warping transform information comprises determining a first warping mesh corresponding to a position of a left eve of the user, and determining a second warping mesh corresponding to a position of a right eve of the user; 
Jia, however, teaches/suggests determining a warping mesh (Jia [0017]-[0018]: “As can be observed in the example of FIG. 11, grid-based warping may allow for flexibly warping different portions (e.g., grid cells) of an image to provide grid-based image alignment ... In order to align the images, the warped grid mesh 1262 may be computed to minimize a function (e.g., an objective function).”). Before the effective filing date of the claimed invention, the substitution of one known element (the warped grid mesh of Jia) for another (the distortion map of Stafford) would have been obvious to one of ordinary skill in the art because such substitution would have yielded a predictable result, namely, to correct distortion. As such, Sumikawa as modified by Stafford and Jia teaches/suggests:
wherein the determining of the warping transform information comprises determining a first warping mesh corresponding to a position of a left eve of the user, and determining a second warping mesh corresponding to a position of a right eve of the user (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position;” [0044]: “The camera/sensor disposed in the HMD is capable of capturing the three-dimensional information associated with the position of the user's eye(s) in relation to the optical axis of the lens of the optics disposed in the HMD;” Jia [0017]-[0018]: “As can be observed in the example of FIG. 11, grid-based warping may allow for flexibly warping different portions (e.g., grid cells) of an image to provide grid-based image alignment ... In order to align the images, the warped grid mesh 1262 may be computed to minimize a function (e.g., an objective function).”); 

Regarding claim 2, Sumikawa as modified by Stafford teaches/suggests: The method of claim 1, wherein the warping transform information comprises at least one of warping meshes, warping parameter, transform matrix (Stafford [0020]: “The distortion maps are provide mapping of different locations within a visible field of view of the display screen to corresponding displacement offsets.”). A distortion map is considered a transform matrix. In addition, such feature would have been well known for distortion correction (Official Notice). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Regarding claim 3, Sumikawa as modified by Stafford does not teach/suggest: The method of claim 1, wherein the determining of the warping transform information comprises: 
extracting grid points adjacent to the 3D positions of the eyes based on the DB; and 
determining the warping transform information corresponding to the grid points.
Stafford further teaches/suggests:
extracting grid points adjacent to the 3D positions of the eyes based on the DB (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position;” [0044]: “The camera/sensor disposed in the HMD is capable of capturing the three-dimensional information associated with the position of the user's eye(s) in relation to the optical axis of the lens of the optics disposed in the HMD.”); and 
determining the warping transform information corresponding to the grid points (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position.”).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify a distortion map of Sumikawa as modified by Stafford to be interpolated as taught/suggested by Stafford in order for a new one.

Regarding claim 6, Sumikawa as modified by Stafford does not teach/suggest: The method of claim 1, wherein the determining of the warping transform information comprises determining the warping transform information by interpolating warping transform information stored in the DB, corresponding to the eyes. Stafford further teaches/suggests determining the warping transform information by interpolating warping transform information stored in the DB, corresponding to the eyes (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position.”). The same rationale to combine as set forth in the rejection of claim 3 above is incorporated herein.

Regarding claim 9, Sumikawa as modified by Stafford teaches/suggests: The method of claim 1, wherein the display plane comprises a windshield of a vehicle (Sumikawa Fig. 5: windshield 110).

Regarding claim 20, Sumikawa as modified by Stafford teaches/suggests: A non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1 (Sumikawa [0057]: “At least one processor is configurable, by reading instructions from at least one machine readable non-transitory tangible medium, to perform all or a part of functions of the controller 400.”). See the treatment of claim 1 above.

Regarding claim 30, Sumikawa teaches/suggests: A method for displaying an image on a device (Sumikawa Fig. 1: HUD device 500), the method comprising: 
obtaining three-dimensional (3D) positions of eyes of a user (Sumikawa [0035]-[0036]: “In an example implementation where the driver sensor 200 is a camera, the image captured by the driver sensor 200 may be supplied to the controller 400. Then, the driver information acquiring unit 404 may acquire a face region of the driver from the received image ... In order to estimate the face orientation, as an example, the controller 400 may use, as a reference, a distance between the eyes;” [0049]: “In an example implementation where the driver sensor 200 is implemented by a stereo camera, the eye point E of the driver may be acquired by means of principle of triangulation.”); 
applying the warping 
outputting the warped image (Sumikawa Fig. 5: image 42).
Sumikawa does not teach/suggest:
mapping a position of a display device to a world coordinate system; 
obtaining three-dimensional (3D) positions of eyes of a user based on the world coordinate system; 
determining warping 
Stafford, in view of Sumikawa, teaches/suggests:
mapping a position of a display device to a world coordinate system (Stafford [0044]: “In one embodiment, based on the information provided by the camera/sensor 106, the alignment offset is computed as a set of Cartesian coordinates.”); 
obtaining three-dimensional (3D) positions of eyes of a user based on the world coordinate system (Stafford [0044]: “The camera/sensor disposed in the HMD is capable of capturing the three-dimensional information associated with the position of the user's eye(s) in relation to the optical axis of the lens of the optics disposed in the HMD. The three-dimensional information is used to determine the alignment offset of the user's eye in relation to the optical axis. In one embodiment, based on the information provided by the camera/sensor 106, the alignment offset is computed as a set of Cartesian coordinates.”); 
determining warping pre-defined/pre-computed two dimensional (2D) distortion maps to precisely map the displacement in the eye position and to determine the distortion correction.”); 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Sumikawa as modified by Stafford does not teach/suggest:
determining warping meshes, wherein the determining of the warping transform information comprises determining a first warping mesh corresponding to a position of a left eve of the user, and determining a second warping mesh corresponding to a position of a right eve of the user; 
Jia, however, teaches/suggests determining warping meshes (Jia [0017]-[0018]: “As can be observed in the example of FIG. 11, grid-based warping may allow for flexibly warping different portions (e.g., grid cells) of an image to provide grid-based image alignment ... In order to align the images, the warped grid mesh 1262 may be computed to minimize a function (e.g., an objective function).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Sumikawa as modified by Stafford and Jia teaches/suggests:
determining warping meshes, wherein the determining of the warping transform information comprises determining a first warping mesh corresponding to a position of a left eve of the user, and determining a second warping mesh corresponding to a position of a right eve of the user (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position;” [0044]: “The camera/sensor disposed in the HMD is capable of capturing the three-dimensional information associated with the position of the user's eye(s) in relation to the optical axis of the lens of the optics disposed in the HMD;” Jia [0017]-[0018]: “As can be observed in the example of FIG. 11, grid-based warping may allow for flexibly warping different portions (e.g., grid cells) of an image to provide grid-based image alignment ... In order to align the images, the warped grid mesh 1262 may be computed to minimize a function (e.g., an objective function).”); 

Claim 31 recites limitations similar in scope to those of claim 3, and is rejected using the same rationale.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa et al. (US 2018/0268564) in view of Stafford et al. (US 2016/0091720) as applied to claim 3 above, and further in view of Ribardo, JR. (US 2017/0272668).
Regarding claim 4, Sumikawa as modified by Stafford does not teach/suggest: The method of claim 3, wherein the determining of the warping transform information corresponding to the grid points comprises determining the warping transform information through a weighted average of respective warping transform information corresponding to the grid points based on a distance between the 3D positions of the eyes and positions of the grid points. Ribardo, in view of Stafford, teaches/suggests determining the warping transform information through a weighted average of respective warping transform information corresponding to the grid points based on a distance between the 3D positions of the eyes and positions of the grid points (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position;” Ribardo [0064]: “In various examples, the digital signal processor may find the best approximation of the location for interpolation of the distorted image by taking an average of the two positions on the distorted focal plane 910, or by performing a weighted average of the two points weighted by their respective distances from the desired sample point in the normalized image space”). In view of Stafford and Ribardo, the desired sample would be at the eye position. Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the interpolation of Sumikawa as modified by Stafford to include the weighted average as taught/suggested by Ribardo in order to find the best approximation.

Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa et al. (US 2018/0268564) in view of Stafford et al. (US 2016/0091720) as applied to claim 1 above, and further in view of Lapstun (US 2014/0035959).
Regarding claim 5, Sumikawa as modified by Stafford does not teach/suggest: The method of claim 1, wherein the DB comprises warping transform information calculated in advance corresponding to a plurality of voxels that divide a space in the display device. Lapstun, however, teaches/suggests a plurality of voxels that divide a space in the display device (Lapstun [0286]: “FIG. 1A shows a representative ray 100 of a continuous 6D light field, traversing the boundary 102 of the volume of interest at an intersection point 104;” [0007]: “A volumetric display generates a real 3D image of the scene within the volume of the display, either by rapidly sweeping a 0D, 1D or 2D array of light emitters through the volume, or by directly emitting light from a semi-transparent voxel array.”). Lapstun further discloses in [0005]: “The ultimate purpose of a light field display, in the present context, is to reconstruct a continuous optical light field from an arbitrary discrete light field with sufficient fidelity that the display appears indistinguishable from a window onto the original physical scene from which the discrete light field was sampled, i.e. all real-world depth cues are present.” Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Sumikawa as modified by Stafford to include a light field display as taught/suggested by Lapstun in order for real-world depth cues.

As such, Sumikawa as modified by Stafford and Lapstun teaches/suggests wherein the DB comprises warping transform information calculated in advance corresponding to a plurality of voxels that divide a space in the display device (Stafford [0061]: “The distortion map generator module 210b uses position data information from the position sensor module 210a, obtains information related to the type and shape of the optics used in the HMD, and identifies one or more pre-defined/pre-computed two dimensional (2D) distortion maps to precisely map the displacement in the eye position and to determine the distortion correction;” Lapstun [0007]: “A volumetric display generates a real 3D image of the scene within the volume of the display, either by rapidly sweeping a 0D, 1D or 2D array of light emitters through the volume, or by directly emitting light from a semi-transparent voxel array.”)

Regarding claim 8, Sumikawa as modified by Stafford teaches/suggests: The method of claim 1, wherein the outputting of the warped image comprises: 
determining pixel values of a display panel included in the DISPLAY device from the warped image (Stafford [0087]: “The video frames are configured (e.g., they include pixel information in an appropriate data structure) to contribute meaningfully to the images displayed to the user;” [0020]: “The distortion maps are provide mapping of different locations within a visible field of view of the display screen to corresponding displacement offsets.”); and 
The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein.

Sumikawa as modified by Stafford does not teach/suggest:
determining pixel values of a display panel included in the DISPLAY device from the warped image by performing light field rendering based on the 3D positions of the eyes; and 
reproducing the determined pixel values on the display panel.
Lapstun, in view of Stafford, teaches/suggests:
determining pixel values of a display panel included in the DISPLAY device from the warped image by performing light field rendering based on the 3D positions of the eyes (Stafford [0087]: “The video frames are configured (e.g., they include pixel information in an appropriate data structure) to contribute meaningfully to the images displayed to the user;” [0020]: “The distortion maps are provide mapping of different locations within a visible field of view of the display screen to corresponding displacement offsets;” Lapstun [0286]: “FIG. 1A shows a representative ray 100 of a continuous 6D light field, traversing the boundary 102 of the volume of interest at an intersection point 104;” [0388]: “FIG. 10C shows the tracking system used to track the gaze direction of each of the viewer's two eyes 240, and hence to estimate their fixation point 256. Assuming fixation and accommodation are synchronised, as they are under normal circumstances, the viewer's focus can be estimated from the depth of the fixation point 256.”); and 
reproducing the determined pixel values on the display panel (Lapstun [0477]: “To maximise the reproducible gamut the red, green and blue beam generators 542, 546 and 550 ideally have central wavelengths close to the prime color wavelengths of 450 nm, 540 nm and 605 nm respectively.”).
The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Claims 10-12, 14-15, 17-19, 21-23, and 25-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa et al. (US 2018/0268564) in view of Stafford et al. (US 2016/0091720), Jia et al. (US 2018/0033155), and Lapstun (US 2014/0035959).
Regarding claim 10, Sumikawa teaches/suggests: A method of playing back an image on a display device (Sumikawa Fig. 1: HUD device 500), the method comprising: 
obtaining a stereo image corresponding to both eyes of a user including a left eye and a right eye (Sumikawa [0026]: “Then, the stereo camera may capture an image of an environment outside a vehicle and transmit information on the captured image to the controller 400.”); 
obtaining positions of the eyes (Sumikawa [0035]-[0036]: “In an example implementation where the driver sensor 200 is a camera, the image captured by the driver sensor 200 may be supplied to the controller 400. Then, the driver information acquiring unit 404 may acquire a face region of the driver from the received image ... In order to estimate the face orientation, as an example, the controller 400 may use, as a reference, a distance between the eyes.”); 
determining warping transform information corresponding to the positions of the eyes based on a curvature of a display plane of the display device (Sumikawa [0043]: “If an original graphic 40 is square in shape as illustrated in the left part of FIG. 5, the distortion correction processor 406 may create an image 42 by correcting distortion of the original graphic 40 in accordance with an inclination and curvature of the windshield 110 and the position of the driver.” [The claimed warping transform information is an inherent and/or implicit feature of distortion correction.]); 
warping the stereo image by applying the warping transform information to the stereo image (Sumikawa [0043]: “If an original graphic 40 is square in shape as illustrated in the left part of FIG. 5, the distortion correction processor 406 may create an image 42 by correcting distortion of the original graphic 40 in accordance with an inclination and curvature of the windshield 110 and the position of the driver.”); 
Sumikawa does not teach/suggest based on a database (DB) that is provided in advance. Nor does Sumikawa teaches/suggests:
determining pixel values of a display panel included in the display device from the warped stereo image; 
Stafford, however, teaches/suggests based on a database (DB) that is provided in advance (Stafford [0061]: “The distortion map generator module 210b uses position data information from the position sensor module 210a, obtains information related to the type and shape of the optics used in the HMD, and identifies one or more pre-defined/pre-computed two dimensional (2D) distortion maps to precisely map the displacement in the eye position and to determine the distortion correction.”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Sumikawa as modified by Stafford teaches/suggests:
determining pixel values of a display panel included in the display device from the warped stereo image (Sumikawa [0026]: “Then, the stereo camera may capture an image of an environment outside a vehicle and transmit information on the captured image to the controller 400;” Stafford [0087]: “The video frames are configured (e.g., they include pixel information in an appropriate data structure) to contribute meaningfully to the images displayed to the user;” [0020]: “The distortion maps are provide mapping of different locations within a visible field of view of the display screen to corresponding displacement offsets.”); 

Sumikawa as modified by Stafford does not teach/suggest:
wherein the determining of the warping transform information comprises determining a first warping mesh corresponding to a position of a left eve of the user, and determining a second warping mesh corresponding to a position of a right eve of the user; 
Jia, however, teaches/suggests determining a warping mesh (Jia [0017]-[0018]: “As can be observed in the example of FIG. 11, grid-based warping may allow for flexibly warping different portions (e.g., grid cells) of an image to provide grid-based image alignment ... In order to align the images, the warped grid mesh 1262 may be computed to minimize a function (e.g., an objective function).”). The same rationale to combine as set forth in the rejection of claim 1 above is incorporated herein. As such, Sumikawa as modified by Stafford and Jia teaches/suggests:
wherein the determining of the warping transform information comprises determining a first warping mesh corresponding to a position of a left eve of the user, and determining a second warping mesh corresponding to a position of a right eve of the user (Stafford [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position;” [0044]: “The camera/sensor disposed in the HMD is capable of capturing the three-dimensional information associated with the position of the user's eye(s) in relation to the optical axis of the lens of the optics disposed in the HMD;” Jia [0017]-[0018]: “As can be observed in the example of FIG. 11, grid-based warping may allow for flexibly warping different portions (e.g., grid cells) of an image to provide grid-based image alignment ... In order to align the images, the warped grid mesh 1262 may be computed to minimize a function (e.g., an objective function).”); 

Sumikawa as modified by Stafford and Jia does not teach/suggest:
determining pixel values of a display panel included in the display device from the warped stereo image by performing light field rendering based on the positions of the eyes; and 
reproducing the determined pixel values on the display panel.
Lapstun, in view of Sumikawa and Stafford, teaches/suggests:
determining pixel values of a display panel included in the display device from the warped stereo image by performing light field rendering based on the positions of the eyes (Sumikawa [0026]: “Then, the stereo camera may capture an image of an environment outside a vehicle and transmit information on the captured image to the controller 400;” Stafford [0087]: “The video frames are configured (e.g., they include pixel information in an appropriate data structure) to contribute meaningfully to the images displayed to the user;” [0020]: “The distortion maps are provide mapping of different locations within a visible field of view of the display screen to corresponding displacement offsets;” Lapstun [0286]: “FIG. 1A shows a representative ray 100 of a continuous 6D light field, traversing the boundary 102 of the volume of interest at an intersection point 104;” [0388]: “FIG. 10C shows the tracking system used to track the gaze direction of each of the viewer's two eyes 240, and hence to estimate their fixation point 256. Assuming fixation and accommodation are synchronised, as they are under normal circumstances, the viewer's focus can be estimated from the depth of the fixation point 256.”); and 
reproducing the determined pixel values on the display panel (Lapstun [0477]: “To maximise the reproducible gamut the red, green and blue beam generators 542, 546 and 550 ideally have central wavelengths close to the prime color wavelengths of 450 nm, 540 nm and 605 nm respectively.”).
The same rationale to combine as set forth in the rejection of claim 5 above is incorporated herein.

Regarding claim 11, Sumikawa as modified by Stafford and Lapstun teaches/suggests: The method of claim 10, wherein the obtaining of the positions of the eyes comprises obtaining a three-dimensional (3D) position of each of the eyes by tracking the eyes using a sensor (Sumikawa [0049]: “In an example implementation where the driver sensor 200 is implemented by a stereo camera, the eye point E of the driver may be acquired by means of principle of triangulation;” Stafford [0044]: “The camera/sensor disposed in the HMD is capable of capturing the three-dimensional information associated with the position of the user's eye(s) in relation to the optical axis of the lens of the optics disposed in the HMD.”). The same rationale to combine as set forth in the rejection of claim 10 above is incorporated herein.

Claims 12, 14-15, and 18 recite limitations similar in scope to those of claims 3, 5-6, and 9, respectively, and are rejected using the same rationales.

Regarding claim 17, Sumikawa as modified by Stafford and Lapstun teaches/suggests: The method of claim 10, wherein a frame rate of the stereo image is synchronized to a rate of an eye tracking operation, a rate of a stereo rendering operation, a rate of a warping operation, and a rate of a light field rendering operation (Sumikawa [0043]: “If an original graphic 40 is square in shape as illustrated in the left part of FIG. 5, the distortion correction processor 406 may create an image 42 by correcting distortion of the original graphic 40 in accordance with an inclination and curvature of the windshield 110 and the position of the driver;” Lapstun [0379]: “In the viewer-specific focus mode, then, the fixation point of the viewer is constantly tracked, and each display element 110 is individually controlled to emit a viewer-specific light field focused according to the depth of the fixation point;” [0435]: “In a preferred embodiment the segmented two-way light field display 300 captures and displays a light field video 110, i.e. a succession of light field frames 116, and operates with a sufficiently short temporal sampling period 114 to minimise or eliminate perceived flicker, i.e. ideally at a frame rate of at least 60 Hz;” [0674]: “A display timing generator 968 generates the global frame sync signal 512 used to control both display and capture.”). The same rationale to combine as set forth in the rejection of claim 10 above is incorporated herein.

Regarding claim 19, Sumikawa as modified by Stafford and Lapstun teaches/suggests: The method of claim 10, wherein the obtaining of the stereo image comprises: 
obtaining a 3D object to be provided to a user (Sumikawa [0026]: “Each of the vehicle-exterior sensors 100 may be a stereo camera, a monocular camera, millimeter wave radar, an infrared sensor, or any other sensing device. Each vehicle-exterior sensor 100 may measure a parameter such as, but not limited to, a position and speed of an object.”); and 
performing stereo rendering of the 3D object (Lapstun [0286]: “FIG. 1A shows a representative ray 100 of a continuous 6D light field, traversing the boundary 102 of the volume of interest at an intersection point 104;” [0007]: “A volumetric display generates a real 3D image of the scene within the volume of the display, either by rapidly sweeping a 0D, 1D or 2D array of light emitters through the volume, or by directly emitting light from a semi-transparent voxel array.”).
The same rationale to combine as set forth in the rejection of claim 10 above is incorporated herein.

Claims 21-23 and 25-29 recite limitations similar in scope to those of claims 10-12, 14-15, 18, 17, and 19, respectively, and are rejected using the same rationales. Sumikawa as modified by Stafford and Lapstun further teaches/suggests a communication interface; and a processor (Sumikawa [0035]: “In an example implementation where the driver sensor 200 is a camera, the image captured by the driver sensor 200 may be supplied to the controller 400.”). The claimed communication interface is an inherent feature of supplying images to the controller (the claimed processor).

Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sumikawa et al. (US 2018/0268564) in view of Stafford et al. (US 2016/0091720), Jia et al. (US 2018/0033155), and Lapstun (US 2014/0035959) as applied to claims 12 and 23 above, and further in view of Ribardo, JR. (US 2017/0272668).
Claims 13 and 24 recite limitations similar in scope to those of claim 4, and are rejected using the same rationale.
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
Applicant argues “[i]n order to align the images, the warped grid mesh 1262 of Jia is computed to minimize a function (e.g., an objective function) ... That is, Jia does not, and would/could not, determine a first warping mesh corresponding to a position of a left eye of the user, and/or determine a second warping mesh corresponding to a position of a right eye of the user, as set forth in claim 1.” See Remarks, page 10.

    PNG
    media_image1.png
    381
    511
    media_image1.png
    Greyscale

Examiner respectfully disagrees. Stafford discloses in [0044]: “In the embodiment illustrated in FIG. 2, the alignment offset for the right eye as computed from the optical axis of the lens of the optics of the HMD is equal to (+x.sub.1, −y.sub.1, +z.sub.2) and for the left eye (+x.sub.1, −y.sub.1, +z.sub.1). In this embodiment, the offset associated with the right eye is not the same as the offset associated with the left eye as the x and y coordinates match but the z coordinate is different. In one embodiment, the x and y coordinates are considered to define the eye-shift and the z coordinate is considered to define the eye-relief. By determining the eye-shift and the eye-relief, most optimal distortion adjustment may be determined for the optics and applied to the image so that the image is clear when viewed through the optics of the HMD” and in [0064]: “Once the appropriate 2D maps are identified, the distortion map generator module performs a linear interpolation of the data from the plurality of identified 2D maps to generate a 2D active distortion adjustment map on-the-fly for the alignment offset defined in relation to the eye position.” In other words, Stafford teaches/suggests generating one distortion adjustment map for the left eye and another for the right eye because their offsets are not the same.

Jia, on the other hand, teaches/suggests a warping mesh for distortion adjustment (Fig. 11). In view of Stafford and Jia, there would be one warping mesh for the left eye and another for the right eye. As such, Stafford and Jia meet the claimed limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
2018/0108110 – mesh warping in place of cube map
2020/0143585 – distortion meshes for left-eye and right-eye displays
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611